Title: To George Washington from Thomas Jefferson, 15 June 1790
From: Jefferson, Thomas
To: Washington, George



June 15. 1790.

Th: Jefferson has the honor to inclose for the President’s perusal a letter from Mr Gouverneur Morris on the subject of our affairs in Amsterdam; the observations are worthy being known to the President.
Mr Howell of Rhode island has imposed on him the duty also of putting into his hands the letter & papers from him. the printed papers are merely to prove his dispositions enounced in the letter.
Since writing the above, the inclosed letter from mister Short is received.
